996 F.2d 1215
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Rondell LAWSON, Petitioner,v.NATIONAL MINES CORPORATION;  Director, Office of Workers'Compensation Programs, United States Department ofLabor, Respondents.
No. 93-3104.
United States Court of Appeals, Sixth Circuit.
June 29, 1993.

Before:  MILBURN and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Rondell Lawson, a former Kentucky coal miner, appeals pro se from the decision and order of the Benefits Review Board of the United States Department of Labor which affirmed a decision and order by an Administrative Law Judge denying his application for benefits under the Black Lung Benefits Act, 30 U.S.C. § 901 et seq.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Lawson retired from coal mining after twenty-three years in February, 1987, and applied for benefits later that year.   After the initial denial of his claim, a hearing was held before an Administrative Law Judge (ALJ).   The ALJ examined Lawson's claim under the regulations found at 20 C.F.R. Part 718.   It was concluded that Lawson had not established the existence of pneumoconiosis under § 718.202, or the existence of a total disability under § 718.204.   Lawson appealed this denial of benefits to the Benefits Review Board (BRB), which affirmed the ALJ's decision and denied Lawson's motion for reconsideration.   In this appeal, Lawson argues that the BRB erred in not considering new medical evidence which he submitted on appeal from the ALJ's decision.


3
Upon review, it is concluded that the BRB properly affirmed the ALJ's decision, as it is in accordance with the applicable law and supported by substantial evidence.   See Welch v. Benefits Review Bd., 808 F.2d 443, 445 (6th Cir.1986) (per curiam).


4
Lawson's argument that the BRB should have considered the new medical evidence he submitted is without merit.   The BRB is precluded from considering evidence that was not submitted to the ALJ, and properly returned that evidence to Lawson pursuant to 20 C.F.R. § 802.301(b).   Lawson was also instructed that he could file the new evidence with a motion for modification under 20 C.F.R. § 725.310.


5
Our review of the evidence of record shows that the ALJ's findings that Lawson had not established the existence of pneumoconiosis or a total disability under §§ 718.202 and 718.204 are supported by substantial evidence, and that the denial of benefits was in accordance with the applicable law.   The decision of the Benefits Review Board is accordingly affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.